Citation Nr: 1735783	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 29, 2016, for posttraumatic stress disorder (PTSD), previously characterized as adjustment disorder with mixed anxiety and chronic depressed mood, and to an initial disability rating in excess of 50 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to an initial compensable disability rating for a thoracolumbar spine disability prior to March 31, 2016, and to an initial disability rating in excess of 10 percent thereafter.  

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

5.  Entitlement to service connection for left hand warts.

6.  Entitlement to service connection for a sleep-related disorder, to include sleep apnea.

7.  Entitlement to service connection for tensor tympani spasm, to include as secondary to the Veteran's service-connected bilateral hearing loss.

8.  Entitlement to an earlier effective date for service connection for a chronic right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1991 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this claim was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously remanded this matter in May 2015 to obtain medical treatment records relating to a period of inpatient psychiatric care from June 2010 and to obtain examinations to determine the current severity of the Veteran's service-connected disabilities.  The requested psychiatric treatment records have since been associated with the Veteran's claims file and he attended the requested examinations in April 2016.  Accordingly, the Board is satisfied that there has been substantial compliance with its May 2015 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issue(s) of increased ratings for a cervical spine disability, a thoracolumbar spine disability, bilateral hearing loss, and PTSD and the issues of service connection for left hand warts and a sleep-related disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's tensor tympani spasm is etiologically related to service.

2.  The Veteran's entitlement to service connection for a chronic right knee strain arose on October 28, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tensor tympani spasm have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for an effective date prior to March 31, 2016, for the grant of service connection for a chronic right knee strain have been met. 38 U.S.C.A. § 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

I.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also notes that service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In its March 2015 remand directives, the Board instructed the RO to schedule the Veteran for an examination to address the current extent of his bilateral hearing loss and to comment on the nature and likely etiology of the Veteran's longstanding reports of ear pain.  Pursuant to the March 2015 remand, the Veteran attended an April 2016 clinical examination with an otolaryngologist.  At that time, the Veteran reported symptoms of painful sharp ringing and a pulsing sensation that was intermittent in nature, occurring two times per week for brief periods.  After examining the Veteran, the physician who completed this evaluation indicated that the Veteran's symptoms of complex ear pain and tinnitus exacerbation were consistent with "tensor tympani spasm, a benign condition that can be brought on from hearing loss."  This otolaryngologist ultimately opined that this condition was not proximately due to the Veteran's service-connected hearing loss or tinnitus, but he stated that the current severity of the Veteran's tensor tympani spasm was aggravated beyond its natural progression by hearing loss and tinnitus.  

As the Veteran is competent to report his observable symptoms of ear pain and there is competent, credible, and persuasive medical opinion evidence indicating that his tensor tympani spasm has been aggravated by his tinnitus and hearing loss, the Board finds that the criteria set forth in 38 C.F.R. § 3.310(b) for secondary service connection for tensor tympani spasm have been met.

II.  Earlier Effective Date

In general, an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In determining whether VA compensation is warranted for a disability, including an effective date and the assigned rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran was awarded service connection for a right knee disability effective March 31, 2016, in a May 2016 rating decision.  The same day, the RO that issued that decision also issued a supplemental statement of the case (SSOC) indicating that the issue of entitlement to service connection for a right knee disability for the period from October 28, 2009, the day after the Veteran separated from active duty service, to March 31, 2016, continued to be an issue on appeal.  

The record indicates that the Veteran initiated his claim by way of an August 2009 application for compensation benefits while he was still serving on active duty in the U.S. Army.  At that time, the Veteran reported that he had been experiencing knee pain and was treated for this condition at Fort Eustis.  This application amounts to a written claim that clearly stated the benefits sought.  As such, the proper effective date for his claim of service connection for a right knee disability will be the later of the day after his separation from active duty service or the date entitlement to service connection arose.

To evaluate his claim, the Veteran attended a private medical examination arranged by VA in April 2016.  At that time, the examiner reviewed the Veteran's claims file, noted that the Veteran had complained of intermittent symptoms of right knee pain both while serving on active duty and after his separation, and provided a diagnosis of a chronic right knee strain.  The clinician who performed this evaluation ultimately opined that the claimant's current condition was a chronic continuation of the right knee pain that was diagnosed in service.  As this evidence indicates that the Veteran has had a chronic, current, service-related disability throughout the appellate period, the Board finds that the criteria for service connection for a chronic right knee strain have been met since at least October 28, 2009.  Therefore, the proper effective date for his claim for service connection for this disability is October 28, 2009, the date after his separation from active duty military service.

ORDER

Entitlement to service connection for tensor tympani spasm is granted.

Entitlement to an effective date of October 28, 2009, for the grant of service connection for a chronic right knee strain is granted.


REMAND

Regrettably, the Board must again remand this matter to allow VA to satisfy its duties to assist the Veteran in developing his claim.

As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2004).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the Veteran submitted medical records in May 2016 from Peninsula Neurological Associates that include evidence of care for his cervical spine disability.  Although he submitted several records from this provider, VA must fulfill its duty to assist the Veteran by attempting to secure all relevant private treatment records from this healthcare provider. 

The Board also recognizes that the Veteran has previously applied for disability benefits with the Social Security Administration (SSA).  VA received a response to its initial request for records from SSA regarding this application in January 2015.  However, this response ultimately appears incomplete.  The records provided by SSA do not include any medical documents or treatment notes that SSA relied on in ultimately denying the Veteran's claim for benefits.  Similarly, the SSA Form 831-C3 that was furnished by SSA indicates that the Veteran was found not disabled pursuant to regulation basis code J1, which indicates that the Veteran was capable of performing substantial gainful activity other than his past relevant work.  This form also indicates that the Veteran's claims file was reviewed by a physician and that a rationale for the ultimate denial of benefits was attached in the form of a SSA Form 4268-U4/C4.  

Regrettably, this rationale was not provided by SSA in its response.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Therefore, the AOJ should contact SSA to secure any records relating to a claim for disability benefits that have not been previously furnished to VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to any private or non-VA treatment records relating to his cervical or thoracolumbar spine disabilities, hearing loss, or PTSD and, if any records are identified, ask the Veteran to authorize release of such records.

2.  After contacting the Veteran, make reasonable efforts to secure any potentially relevant records from any private or non-VA healthcare provider identified, to include Peninsula Neurological Associates, and associate any records received from these providers with the claims file.  If these attempts are unsuccessful, document all efforts made in securing these records.

3.  Obtain any recent or outstanding VA treatment records and associate them with the Veteran's claims file.

4.  Conduct any further development deemed necessary.

5.  After each of these directives has been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


